EXHIBIT 16.1 Mendoza, Berger & Company, L.L.P. Certified Public Accountants January 4, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Re: Rockwall Holdings, Inc. File No. 000-33153 Dear Sir or Madam: We have read Item 4.01 of Form 8-K of Rockwall Holdings, Inc. dated January 4, 2011, for the event that occurred on January 4, 2011, and agree with the statements concerning our firm contained therein. Very truly yours, /s/ Mendoza, Berger & Company, LLP Irvine, CA
